Citation Nr: 1528093	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-21 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Health Eligibility Center


THE ISSUE

Entitlement to medical care copay exempt status for income year 2010.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant had active service in the United States Navy from May 1986 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination issued by the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia that the appellant should be responsible for copayment charges associated with his VA medical care for the 2010 income year.

The appellant currently resides within the jurisdiction of the Regional Office (RO) in Chicago, Illinois.  Although the Atlanta HEC retains jurisdiction in this appeal because it involves a claim for medical treatment benefits, this appeal is being remanded to the RO in Chicago, Illinois because of the appellant's pending request for a Travel Board hearing (as explained below). 

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed that electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2013 VA Form 9, the appellant submitted a written request for a Travel Board hearing.  The appellant was subsequently scheduled for a Board hearing to be held at the RO on April 30, 2014.  

However, prior to the hearing date, the appellant submitted a letter to the Board in which he asked that the scheduled hearing be postponed.  The Board forwarded that letter with the postponement request to the RO on April 23, 2014, but the appellant was not rescheduled for a Board hearing.

The failure to afford the appellant a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  In view of the foregoing, the appeal must be remanded so that the appellant can be scheduled for a hearing with notice of the hearing sent to the appellant's correct current address.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704. 

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant for a hearing at the appropriate RO before a Veterans Law Judge, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers. 

Notify the appellant, and his representative, if any, of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

